IN THE SUPREME COURT OF THE STATE OF DELAWARE

ROBERT SAUNDERS, §
§
Defendant Below, §
Appellant, § No. 10, 2016
§ Court Below_Superior Court
v. § of the State of Delaware,
§ Cr. l]) No. 89008879DI
STATE OF DELAWARE, §
§
Plaintiff Below, §
Appellee. §

Submitted: February 4, 2016
Decided: February 23, 2016

Before STRINE, Chief Justice; HOLLAND, and VALIHURA, Justices.
ORDER

This 23“1 day of February 2016, upon consideration of the notice to show
cause and the appellant’s response, it appears to the Court that:

(1) In November 1976, a Superior Court jury convicted the appellant,
Robert Saunders, of Murder in the First Degree and related offenses. Saunders’
convictions were affirmed on direct appeal.l In 2014, we affirmed the Superior
Court’s denial of Saunders’ ninth motion for postconviction relief under Superior
Court Criminal Rule 61 and found Saunders’ appeal legally frivolous as well as an

abuse of the judicial process.z We also directed the Clerk to refuse Saunders’ future

1 Saunders v. State, 401 A.2d 629 (Del. 1979).
2 Saunders v. State, 2014 WL 5460433, at *1 (Del. Oct. 27, 2014).

filing of a notice of appeal or petition for an extraordinary writ concerning his 1976
convictions, unless the notice or petition was accompanied by the required filing fee
or a completed motion to proceed in forma pauperis with a sworn affidavit
containing the certifications under 10 Del. C. § 8803 (e), and that motion was granted
by the Court.3

(2) On January 7, 2015, Saunders filed a notice of appeal from a December
l, 2015 order cfa Superior Court Commissioner denying his motion for reargument
of his tenth motion for postconviction relief under Rule 61 . The Clerk issued a notice
directing Saunders to show cause why the appeal should not be dismissed under
Supreme Court Rule 29(b) for this Court’s lack of jurisdiction to consider an appeal
&om the decision of a Commissioner of the Superior Court and the basis for his
certifications that the claims he sought to raise had never been raised or disposed of
before in any court and that he had no reason to believe the claims were foreclosed
by controlling law.

(3) In his response to the notice to show cause, Saunders attached a copy
of a January 20, 2016 Superior Court order adopting the Superior Court
Commissioner’s recommendation that Saunders’ tenth motion for postconviction
relief be denied and denying the tenth motion for postconviction relief. Saunders

stated that he did not intend to tile a premature notice of appeal and asked this Court

3Id.

not to dismiss the appeal in light of the Superior Court order denying his tenth motion
for postconviction relief. Saunders did not provide a basis for his certifications that
the claims he sought to raise had never been raised or disposed of before in any court
and that he had no reason to believe the claims were foreclosed by controlling law.

(4) Having reviewed the January 20, 2016 Superior Court order, we fmd it
manifest that the claims raised in Saunders’ tenth motion for postconviction relief
were procedurally barred and frivolous. His repetitive filings constitute an abuse of
judicial process. His latest appeal is not approved for filing.

NOW, THEREFORE, IT IS ORDERED that Saunders’ appeal papers are
STRICKEN and this matter is DISMISSED.

BY THE COURT:

 

Justice